Exhibit 10.3

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (this “Amendment”), dated as of June 15, 2012, to the
Credit Agreement referenced below is by and among Acadia Healthcare Company,
Inc. (f/k/a Acadia Healthcare Company, LLC), a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and Bank of America, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
April 1, 2011, by and among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to such modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

2.1 In clause (b) of the definition of Consolidated EBITDA in Section 1.01 of
the Credit Agreement the “and” immediately before clause (xxvi) is deleted and
replaced with “;” and new clauses (xxvii) and (xxviii) are added after clause
(xxvi) to read “(xxvii) any fees, expenses or charges related to any repayment
of Permanent Senior Unsecured Indebtedness with the proceeds of the Equity
Issuance made by the Borrower on May 21, 2012 in an aggregate amount not to
exceed $6,900,000 and (xxviii) any non-cash write-off of deferred financing
costs and any other non-cash loss related, in each case, to the repayment of
Permanent Senior Unsecured Indebtedness (including refinancings, amendments,
waivers or other modifications) permitted hereunder;”

2.2 In clause (c) of the definition of Consolidated EBITDA in Section 1.01 of
the Credit Agreement the “and” immediately before clause (ii) is deleted and
replaced with “;” and a new clause (iii) is added after clause (ii) to read “and
(iii) any non-cash gains related to the repayment of Permanent Senior Unsecured
Indebtedness (including refinancings, amendments, waivers or other
modifications) permitted hereunder.”

2.3 Section 2.05(b)(vi) of the Credit Agreement is amended in its entirety to
read as follows:

(vi) Equity Issuances. Immediately upon the expiration of the 180 day period
after the receipt by the Borrower or any Subsidiary of the Net Cash Proceeds of
any Equity Issuance (other than an Excluded Equity Issuance described in clauses
(a), (b) or (e) of such definition), the Borrower shall prepay the Loans and/or
Cash Collateralize the L/C



--------------------------------------------------------------------------------

Obligations in an aggregate amount equal to 50% of the difference between such
Net Cash Proceeds and amounts used or expended by the Borrower or any Subsidiary
as permitted by clauses (c) and (d) of the definition of Excluded Equity
Issuance.

2.4 Section 7.02(a) of the Credit Agreement is deleted in its entirety and
amended to read “[Reserved]”.

2.5 Section 8.15 of the Credit Agreement is amended in its entirety to read as
follows:

8.15 Capital Expenditures.

Permit Consolidated Capital Expenditures (a) for the fiscal year ending
December 31, 2011, to exceed an amount equal to four percent (4.0%) of total
revenues of the Borrower and its Subsidiaries on a consolidated basis for the
immediately preceding fiscal year of the Borrower and (b) for any fiscal year
thereafter, commencing with the fiscal year ending December 31, 2012, to exceed
an amount equal to ten percent (10.0%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the immediately preceding fiscal year
of the Borrower.

2.6 In Section 8.17(b) of the Credit Agreement clause (ii) is amended to read as
follows:

(ii) the purchase, payment, prepayment or redemption of Permanent Senior
Unsecured Indebtedness with up to 50% of the Net Cash Proceeds of any Equity
Issuance so long as such Net Cash Proceeds are used to make such purchase,
payment, prepayment or redemption within 120 days of the receipt of such Net
Cash Proceeds by the Borrower or any Subsidiary.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

2



--------------------------------------------------------------------------------

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first above written.

 

BORROWER:   

ACADIA HEALTHCARE COMPANY, INC.,

a Delaware corporation

      By:    /s/ Brent Turner       Name:    Brent Turner       Title:   
President    GUARANTORS:                ACADIA MANAGEMENT COMPANY, INC., a
Delaware corporation    ACADIA-YFCS HOLDINGS, INC., a Delaware corporation   
YOUTH & FAMILY CENTERED SERVICES, INC., a Georgia corporation    ACADIA HOSPITAL
OF LONGVIEW, LLC, a Delaware limited liability company    KIDS BEHAVIORAL HEALTH
OF MONTANA, INC., a Montana corporation    ACADIA VILLAGE, LLC, a Delaware
limited liability company    LAKEVIEW BEHAVIORAL HEALTH SYSTEM LLC, a Delaware
limited liability company    ACADIA RIVERWOODS, LLC, a Delaware limited
liability company    ACADIA LOUISIANA, LLC, a Delaware limited liability company
   ACADIA ABILENE, LLC, a Delaware limited liability company    ACADIA HOSPITAL
OF LAFAYETTE, LLC, a Delaware limited liability company    YFCS MANAGEMENT,
INC., a Georgia corporation    YFCS HOLDINGS-GEORGIA, INC., a Georgia
corporation    OPTIONS COMMUNITY BASED SERVICES, INC., an Indiana corporation   
OPTIONS TREATMENT CENTER ACQUISITION CORPORATION, an Indiana corporation   
RESOLUTE ACQUISITION CORPORATION, an Indiana corporation    RESOURCE COMMUNITY
BASED SERVICES, INC., an Indiana corporation    RTC RESOURCE ACQUISITION
CORPORATION, an Indiana corporation    SUCCESS ACQUISITION CORPORATION, an
Indiana corporation    ASCENT ACQUISITION CORPORATION, an Arkansas corporation
   SOUTHWOOD PSYCHIATRIC HOSPITAL, INC., a Pennsylvania corporation    MEMORIAL
HOSPITAL ACQUISITION CORPORATION, a New Mexico corporation    MILLCREEK
MANAGEMENT CORPORATION, a Georgia corporation    REHABILITATION CENTERS, INC., a
Mississippi corporation    LAKELAND HOSPITAL ACQUISITION CORPORATION, a Georgia
corporation    PSYCHSOLUTIONS ACQUISITION CORPORATION, a Florida corporation   
YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC., a New Mexico corporation
   By:    /s/ Brent Turner       Name:    Brent Turner       Title:    President
  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC., an Arizona corporation   

YOUTH AND FAMILY CENTERED SERVICES OF FLORIDA, INC., a Florida corporation

  

PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation

  

CHILD & YOUTH PEDIATRIC DAY CLINICS, INC, an Arkansas corporation

  

MED PROPERTIES, INC., an Arkansas corporation

  

ASCENT ACQUISITION CORPORATION-CYPDC, an Arkansas corporation

  

ASCENT ACQUISITION CORPORATION-PSC, an Arkansas corporation

  

MEDUCARE TRANSPORT, L.L.C., an Arkansas limited liability company

  

PEDIATRIC SPECIALTY CARE PROPERTIES, LLC, an Arkansas limited liability company

  

CHILDRENS MEDICAL TRANSPORTATION SERVICES, LLC, an Arkansas limited liability
company

  

MILLCREEK SCHOOLS INC., a Mississippi corporation

  

HABILITATION CENTER, INC., an Arkansas corporation

  

MILLCREEK SCHOOL OF ARKANSAS, INC., an Arkansas corporation

  

PSYCHSOLUTIONS, INC., a Florida corporation

  

WELLPLACE, INC., a Massachusetts corporation

  

DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation

  

RENAISSANCE RECOVERY, INC., a Massachusetts corporation

  

PHC OF MICHIGAN, INC., a Massachusetts corporation

  

NORTH POINT PIONEER, INC., a Massachusetts

  

PHC MEADOWWOOD, INC., a Delaware corporation

  

PHC OF UTAH, INC., a Massachusetts corporation

  

PHC OF VIRGINIA, INC., a Massachusetts corporation

  

PHC OF NEVADA, INC., a Massachusetts corporation

  

SEVEN HILLS HOSPITAL, INC., a Delaware corporation

  

BEHAVIORAL HEALTH ONLINE, INC., a Massachusetts corporation

  

REBOUND BEHAVIORAL HEALTH, LLC, a South Carolina limited liability company

  

PSYCHIATRIC RESOURCE PARTNERS, INC., a Delaware limited liability company

  

SUNCOAST BEHAVIORAL, LLC, a Delaware limited liability company

  

ACADIA MERGER SUB, LLC, a Delaware limited liability company

  

HERMITAGE BEHAVIORAL, LLC, a Delaware limited liability company

  

HAVEN HOSPITAL HOLDINGS, LLC, a Delaware limited liability company

  

HAVEN HOSPITAL HOLDINGS OF TEXAS, LLC, a Delaware limited liability company

  

HAVEN HOSPITALS, LLC, a Delaware limited liability company

  

RED RIVER HOSPITAL, LLC, a Delaware limited liability company

  

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC, a Delaware limited liability company

  

ROLLING HILLS PROPERTIES, INC., an Oklahoma corporation

  

ROLLING HILLS HOSPITAL, INC., an Oklahoma corporation

   By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   President   

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
  /s/ Roberto Salazar     Name:   Roberto Salazar     Title:   Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
  By:  

/s/ Suzanne B. Smith

     Name:   Suzanne B. Smith      Title:   Senior Vice President      FIFTH
THIRD BANK      By:  

/s/ William D. Priester

     Name:   William D. Priester      Title:   Senior Vice President     
CITIBANK, N.A.      By:  

/s/ Laura Fogarty

     Name:   Laura Fogarty      Title:   Vice President      REGIONS BANK     
By:  

/s/ Gregory M. Ratliff

     Name:   Gregory M. Ratliff      Title:   Senior Vice President      RAYMOND
JAMES BANK, N.A.      By:  

/s/ Alexander L. Rody

     Name:   Alexander L. Rody      Title:   Senior Vice President      ROYAL
BANK OF CANADA      By:  

/s/ Sharon M. Liss

     Name:   Sharon M. Liss      Title:   Authorized Signatory      FIRST
TENNESSEE BANK      By:  

/s/ Cathy Wind

     Name:   Cathy Wind      Title:   Senior Vice President      CAPSTAR BANK   
  By:  

/s/ Timothy B. Fouts

     Name:   Timothy B. Fouts     

Title:

  Senior Vice President   

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

  GE CAPITAL FINANCIAL INC.   By:  

/s/ Heather-Leigh Glade

     Name:   Heather-Leigh Glade      Title:   Duly Authorized Signatory     
GENERAL ELECTRIC CAPITAL CORPORATION      By:  

/s/ John Dale

     Name:   John Dale      Title:   Duly Authorized Signatory      JFIN FUND
III, LLC      By:  

/s/ E. Joseph Hess

     Name:   E. Joseph Hess      Title:   Managing Director      JEFFERIES GROUP
INC.      By:  

/s/ John F. Stacconi

     Name:   John F. Stacconi      Title:   Global Treasurer   